DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “Dirac half metal material” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, there is no explicit definition defining exactly what is meant by a ‘Dirac half metal’, but page 2, lines 4 – 16 appears to provide some guidance as to the intent (though these features are not explicit in the claims).  For the purpose of evaluating the prior art, the Examiner has interpreted a ‘Dirac semi-metal’ as equivalent terminology as a ‘Dirac half-metal’.  The Examiner notes that graphene is neither a Dirac semi-metal nor half-metal by prior art terminology.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.


Continuity
The Examiner notes that the above identified Application claims priority to at least one of an earlier filed Continuation-in-part (CiP) or provisional Application.  Applicants are reminded that each claim, as a whole, must be evaluated for support in the relied upon CiP/provisional Application(s).  I.e. if any portion of a claim fails to find support in the relied upon CiP/provisional Application(s), the claim as a whole is not granted the benefit of the earlier filed CiP and/or provisional Applications' filing date (see MPEP 706.02 (B) and (D) – noting use of the phrase "fully supported").
	In the instant case, the above identified Application has the following groups of effective filing dates:
the filing date of the above identified non-provisional Application (February 28, 2019); and
the filing date of the earlier filed Provisional Application (March 2, 2018).
See the following Table, which illustrates which claims are eligible for which filing date.  The Examiner notes that this may result in dependent claims being rejected, while the independent claim from which they depend from is allowed!  Again, the Examiner emphasizes that it is each and every claim as a whole which must be evaluated for support.  See MPEP 201.11, Section I-A “Claiming the Benefit of Provisional Applications” and Section 1-B “Claiming the Benefit of Nonprovisional Applications”.

Claim
Effective Filing Date

Notes
1 – 3
3/2/18
Deemed fully supported by the provisional usage of ‘ultrathin’ and ‘(~ 1 nm)’.
4,5
2/28/19
Single monolayer supported, but no disclosure of 1+ monolayers or t <1 nm
6-17
3/2/18
Fully supported
18,20,22
2/28/19
None fully supported in Provisional
19, 21
3/2/18
Fully supported



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the Dirac half metal material being a ferromagnetic material, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  This rejection can be overcome by amending claim 12 to positively recite that the Dirac half metal material is a ferromagnetic Dirac half metal material (though note potential duplicate claim issue with claim 15).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8, 11, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "ultrathin" in claim 2 is a relative term which renders the claim indefinite.  The term "ultrathin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the For the purpose of evaluating the prior art, the Examiner has interpreted ‘ultrathin’ as being in the micron-to-nanometer range.
The term "ultrahigh" in claims 8 and 11 is a relative term which renders the claims indefinite.  The term "ultrahigh” (or a corresponding “high") is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of evaluating the prior art, the Examiner deems that any material that is a Dirac half metal or Dirac semi-metal necessarily possesses electrons with sufficient mobility to read on the claimed requirements.
The term "high" in claim 17 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of evaluating the prior art, the Examiner has interpreted this limitation as merely reciting “has a Curie temperature” (which is inherent to all magnetic materials).
The term "small" in claim 20 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of evaluating the prior art, the Examiner has interpreted this as reciting “modified with at least one molecule”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since we live in a 3-dimensional world, all objects must have “a surface”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 12 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhrer et al. (U.S. Patent App. No. 2019/0139760 A1).
Regarding claim 12, Fuhrer et al. disclose a device comprising a Dirac semi-metal (half metal).
then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, given that Fuhrer et al. disclose using the Dirac semimetal materials for tailored band gap purposes (Abstract), the limitation is deemed to be clearly met.
	Regarding claim 13, Fuhrer et al. disclose at least one layer of material (at least Paragraph 0022 and example 6).
	Regarding claim 14, Fuhrer et al. disclose materials that can be taken as ‘2-D’ (Figures and at least Paragraphs 0015 and example 3; i.e. ultrathin layers of 1.5 unit cells or less).

Claims 1, 2, 5 – 8, 11 – 17, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Nature Comm., 7:10301, pages 1 – 7, Negative magnetoresistance in Dirac semimetal Cd3As2, 2016).
Regarding claim 1, Li et al. disclose a ferromagnetic material comprising at least one Dirac semi-metal (half metal) (Abstract; Title; and Figures).
	Regarding claim 2, Li et al. disclose thickness values deemed to read on ‘ultrathin’ (examples: 327 nm ribbon).
	Regarding claim 5, Li et al. disclose the Dirac semimetal as a single layer material, thereby reading on the limitation “at least one monolayer” (ibid).
	Regarding claims 6 – 8, Li et al. disclose the material as a Dirac semimetal, of which these features are deemed intrinsic to the material being a Dirac semimetal.  For support of this position, see 
	Regarding claim 11, this claim is met for the reasons noted above (noting that it is a combination of claims 1, 6 and 7).
	Regarding claims 12 and 13, these limitations are met for the reasons noted above.
	Regarding claim 14, the Examiner deems that ‘ribbon’ reads on ‘two dimensional’ as this term has no real meaning in the real world, as we live in a world with three dimensions.  As such, this term is taken as meaning a planar type structure wherein the thickness is much less than the width and height dimensions.  This is the case with a ‘ribbon’.
	Regarding claims 15 – 17, these limitations are met for the reasons noted above; noting that all magnetic materials have a Curie temperature (which is the temperature at which a magnetic material loses its magnetic character).
	Regarding claim 19, all materials have surfaces so this limitation is necessarily met.
	Regarding claims 21 and 22, the disclosed ‘ribbon’ reads on the claimed ‘heterostructure’ preamble limitation.

Claims 1, 2, 5 – 17 and 19 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiGiovanni (U.S. Patent App. No. 2011/0023377 A1), as evidenced by the Admitted Art.
DiGiovanni disclose magnetic MnF3 particles (Paragraph 0056).
It is the Examiner’s position that MnF3 is inherently and intrinsically a compound that would meet the claimed limitations of a “dirac half metal”, as illustrated by Applicants in their as-filed disclosure (page 2, lines 5 – 17).  This is especially true since the particles in DiGiovanni are not ultrathin. Since DiGiovanni disclose MnF3 particles, this reads on:
claim 1 (as noted above);
claim 2 (noting size of particles in Paragraph 0023);
claim 5 (as a particle is necessarily one or more monolayers);
claims 6 – 11 (inherent/intrinsic properties as noted above);
claims 12 – 14 (as ‘spintronic’ is a preamble limitation and ‘two dimensional’ is encompassed by three-dimensional particles given open “comprising” language of the claim);
claims 15 – 17 (again, ‘spintronic’ is a preamble limitation);
claim 19 (as particles have surfaces);
claim 20 (given disclosure of coated particles – see cover Figure); and 
claims 21 -22 (as ‘heterostructure’ is a preamble limitation with no additional structure, noting some of the particles in the Figures of DiGiovanni are clearly non-spherical, meaning they have a “vertical” or “lateral” profile).
This rejection can be overcome by showing that MnF3 does not inherently/intrinsically form a direct half metal material and that special processing is required for it to achieve this structure (or by amending to include thickness limitations such as in claims 3 or 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 – 8 and 11 – 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. as applied above, and further in view of Fuhrer et al. (‘760 A1).
Regarding claims 2, 5 – 8, 11 – 17, 19, 21 and 22, Li et al. is relied upon as described above.
While the Examiner maintains that Li et al. anticipates the claimed limitations, the Examiner acknowledges that Li et al. fails to explicitly disclose ‘ultrathin’ layers, layers having specific spin polarization or other properties directed to spin-tronic applications, specific surface characteristics or a ‘heterostructure’ of the material.
However, Fuhrer et al. teach an identical class of materials (Dirac semi-metals/half metals) wherein the charge density/band gap details are important for charge carrier transport, etc. (Abstract; Figures; and entire disclosure), such that these materials can be taken as ‘spin-tronic’ type materials.  Fuhrer et al. disclose their use as ultrathin layers (Paragraph 0015 and example 3), as layers with surfaces that include at least one additional layer of material (Paragraph 0018), as heterostructures (Figures and examples and Paragraphs 0110 – 0111).  Fuhrer et al. teach that these materials can be used for electronic applications due to their unique electronic properties (at least Paragraph 0109).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Li et al. to Dirac semi-metal (half metals) meeting the claimed limitations of claims 2, 5 – 8, 11 – 17, 19, 21 and 22 as taught by both Li et al. and Fuhrer et al., as ultrathin Dirac semimetals (half metals) meeting the claimed limitations are known to possess unique electronic properties.  The Examiner notes that Fuhrer et al. explicitly disclose the equivalents to Li et al.’s Cd3As2 material (Paragraph 0010).
Regarding claims 3 and 4, Fuhrer et al. disclose thickness values meeting the claimed limitations (Paragraph 0015 and example 3).
Regarding claim 18, Fuhrer et al. disclose that the layers may include dopants (Paragraphs 0118 – 0119), which impact the properties of the layer.
at least Paragraph 0018).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants are reminded that per MPEP 609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56.”  The Examiner notes that several NPL documents directly attributed to the inventors have been cited, as well as many NPL articles discussed in the Provisional Application –none of which have been provided to the office by Applicants.  Applicants are asked to provide copies of any relevant NPL that they are aware of that “is material to patentability” of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
April 28, 2021